DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkowitz et al. U.S. PGPub 2015/0188482.
Regarding claims 1 and 8, Berkowitz discloses a method of charging and discharging an energy storage system based on its current percent state of charge, comprising the steps of: inputting two or more time periods (e.g. midnight/sunrise to noon, noon to midnight/sundown, maximum SOC target period and/or minimum SOC target period) into the energy storage system (e.g. pg. 3, ¶21-22; pg. 4, ¶44-52; pg. 5-6, ¶80-94; Fig. 2-4); determining a unique charge profile (e.g. charge schedule) for each time period (e.g. pg. 3, ¶21-22; pg. 4, ¶44-52; pg. 5-6, ¶80-94; Fig. 2-4); determining a unique discharge profile (e.g. discharge schedule) for each time period (e.g. pg. 3, ¶21-22; pg. 4, ¶44-52; pg. 5-6, ¶80-94; Fig. 2-4); calculating a net profile (e.g. group schedule) for each time period based on the charge profile and the discharge profile for each time period (e.g. pg. 3, ¶21-22; pg. 4, ¶44-52; pg. 5-6, ¶80-94; Fig. 2-4); upon entering a time period, setting a goal for the percent state of charge (e.g. maximum SOC target) of the energy storage system based on a current percent state of charge (e.g. present SOC) and the net . 



Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakim et al. U.S. PGPub 2009/0326729.
Regarding claim 15, Hakim discloses an energy storage system for optimizing the use of renewable energy generated power in accordance with time-of-use electricity rates, comprising: a battery configured to report its percent state of charge (e.g. pg. 3, ¶39-43); an inverter (e.g. pg. 7-8, ¶124); an energy input configured to receive energy generated by a renewable energy generation system (e.g. pg. 2-3, ¶26-31); memory for storing information about (a) a time-of-use rate schedule with two or more distinct time periods (e.g. off-peak/peak period), and (b) a renewable energy generation data set (e.g. pg. 1-2, ¶10-15; pg. 5-6, ¶90-99; pg. 7-8, ¶124; Fig. 4); a user interface configured to receive information about a charge profile for each time period (e.g. pg. 7, ¶116; Fig. 4); a processor configured to generate a net profile (e.g. optimal strategy) for each time period based on the percent state of charge, the charge profile, the renewable energy generation data set, and an amount of time remaining in the time period (e.g. pg. 1-2, ¶10-15; pg. 5-6, ¶90-99; pg. 7-8, ¶124; Fig. 4); and a controller for charging and discharging said battery as directed by the processor (e.g. pg. 1-2, ¶10-15; pg. 5-6, ¶90-99; pg. 7-8, ¶124; Fig. 4).  	Regarding claim 16, Hakim discloses the energy storage system of claim 15 further comprising memory for storing information about historical electrical usage data, wherein the processor is further configured to generate net profiles for said time periods based on said historical usage data (e.g. pg. 1-2, ¶10-15; pg. 5-6, ¶90-99; pg. 7-8, ¶124; Fig. 4).  	Regarding claim 17, Hakim discloses the energy storage system of claim 15 further comprising memory for storing information about historical renewable energy generation data, wherein the processor is further configured to generate net profiles for said time periods based on said historical .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkowitz as applied to the claims above, and further in view of Hakim et al. U.S. PGPub 2009/0326729.
Berkowitz discloses a unique charge profile over multiple time periods, but doesn’t explicitly disclose evaluating a difference in available electricity rates for each time period.
 	Hakim discloses evaluating a difference in available electricity rates for each time period (e.g. pg. 1-2, ¶10-15; pg. 5-6, ¶90-99; pg. 7-8, ¶124; Fig. 4).

 	Therefore, it would have been obvious to modify Berkowitz with Hakim to obtain the invention as specified in claims 7 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
February 10, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116